                                                                               Motion GRANTED.



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., et al.,

               Plaintiffs,

v.

TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee, et
al.,

            Defendants.                                                        XXXXXXX
                                                       Civil Nos. 3:19-cv-365; 3:19-cv-385
                                                              Hon. Aleta A. Trauger
_________________________________

LEAGUE OF WOMEN VOTERS OF
TENNESSEE, et al.,

               Plaintiffs,

v.

TRE HARGETT, et al.,

               Defendants.

     UNOPPOSED MOTION OF PLAINTIFFS LEAGUE OF WOMEN VOTERS OF
     TENNESSEE et al. FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Plaintiffs League of Women Voters of Tennessee, League of Women Voters of

Tennessee Education Fund, American Muslim Advisory Council, Mid-South Peace & Justice

Center, Memphis Central Labor Council, Rock the Vote, and HeadCount (“Plaintiffs”)

respectfully move under Federal Rule of Civil Procedure 15(a)(2) for leave to file their Second

Amended Complaint. Defendants do not oppose this motion. Plaintiffs’ Proposed Second

Amended Complaint (“SAC”) (attached as Exhibit A) amends the previous operative complaint

(ECF No. 37) in one primary respect: to assert claims under the National Voter Registration Act

(“NVRA”). Specifically, the proposed SAC adds three claims under the NVRA that Plaintiffs



                                                   1
